t c memo united_states tax_court john s black petitioner v commissioner of internal revenue respondent docket no filed date john s black pro_se peter reilly and paul l dixon for respondent memorandum opinion armen special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure continued this case is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted filed pursuant to rule john s black petitioner resided in las vegas nevada at the time that the petition was filed in this case respondent's notices of deficiency by separate notices each dated date respondent determined deficiencies in and additions to petitioner's federal income taxes for the taxable years and as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure the deficiency in income_tax for is based on respondent's determination that petitioner failed to report on an income_tax return for the taxable_year wages from three separate payors in the amounts of dollar_figure dollar_figure and dollar_figure respectively unemployment_compensation in the amount of dollar_figure short-term_capital_gains in the amount of dollar_figure and dividend income in the amount of dollar_figure the deficiency in income_tax for is based on respondent's determination that petitioner failed to report on an income_tax return for the taxable_year wages in the amount of dollar_figure and unemployment_compensation in the amount of dollar_figure the addition sec_1 continued to tax under sec_6651 are based on respondent's determination that petitioner's failure_to_file timely income_tax returns for and was not due to reasonable_cause the additions to tax under sec_6654 are based on respondent's determination that petitioner failed to pay the requisite amount of estimated income taxes for each of the years in issue petitioner's petition and amended petition petitioner filed an imperfect petition for redetermination on date attaching thereto the first page of the two notices of deficiency described above the imperfect petition states i would like to petition this notice_of_deficiency and all of the other liens lies criminal acts that the internal_revenue_service has committed against me if you people operate like the gestapo type individuals that i have been dealing with in the past-- this too is a waste of time because the tax_court has to be why the term deletion in original originated in the first place until you return the property that has been stolen from me i see no reason to deal with you on any level according to your own code-- sec_7806 construction or title--the internal_revenue_code has no legal effect a legend is stamped on the petition just above petitioner's signature which states with express reservation of all my the notices of deficiency indicate that petitioner is entitled to prepayment withholding credits in the amounts of dollar_figure and dollar_figure for the taxable years and respectively rights in law equity and all other natures of law 'without prejudice' ucc on date the court issued an order directing petitioner to file a proper amended petition on or before date on date petitioner filed an amended petition using a petition form furnished by the court although paragraph of the amended petition states that petitioner disagrees with tax deficiencies for the years through the items listed in paragraph of the amended petition identifying the specific amounts in dispute are limited to the deficiencies and additions to tax set forth in the deficiency notices for and paragraph of the amended petition provides in its entirety as follows as reads dollar_figure should be as reads dollar_figure should be as reads dollar_figure should be -0- as reads dollar_figure should be -0- disagreement is based on sec_3121 and sec_3121 b b and refundable under sec_3503 also see sub sec_7806 sec_6343 respondent's rule motion and subsequent development sec_3 we understand this citation to refer to sec of the uniform commercial code that section is entitled performance or acceptance under reservation of rights and the current version thereof appears as nev rev stat sec_104 respondent states that she is unaware of any notices of deficiency or collection actions pending against petitioner other than the notices of deficiency for and under the circumstances we conclude that the court's jurisdiction in this case is limited to petitioner's liability for the taxable years and on date respondent filed the motion to dismiss for failure to state a claim upon which relief can be granted that is presently pending before the court in her motion respondent contends inter alia that the amended petition includes no allegations of justiciable error as to the adjustments to taxable_income made by the respondent on date the court issued an order directing petitioner to file a second amended petition on or before date in particular the court directed that the second amended petition should set forth with specificity each error allegedly made by respondent in the determination of the deficiencies and separate statements of every fact upon which the assignments of error are based the order also served to notify petitioner that respondent's motion would be called for hearing at the court's motions session to be held in washington d c on date petitioner did not comply with the court's order dated date rather on date petitioner filed a rule c statement repeating the allegations set forth in his original imperfect petition the heart of petitioner's rule c statement provides as follows i see no reason to submit an amended claim because everything was listed on the original filing i was under the false impression that the tax_court was a legitimate court however further research revealed continued respondent's motion to dismiss was called for hearing in washington d c on date counsel for respondent appeared at the hearing and presented argument on her motion petitioner did not appear at the hearing discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim which would entitle him or her to relief 355_us_41 677_f2d_676 8th cir rule b requires that a petition filed in this court contain clear and concise assignments of each and every error which the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and the additions to tax in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see continued that in all reality the tax_court could be the real reason that the term expletive deleted originated in the american language the only thing legal about you bunch of common criminals and would be killers is whatever concept of law that exists is whatever is in your sick minds i will pursue this matter at a later date because i don't have time at the moment for any of your little mind games this is submitted without prejudice under common_law and all other forms of law 78_tc_646 the failure of a petition to conform with the requirements set forth in rule may be grounds for dismissal rule sec_34 b in general the determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover any issue not raised in the pleadings is deemed to be conceded rule b jarvis v commissioner supra pincite n 73_tc_736 the petition and amended petition filed in this case do not satisfy the requirements of rule b and there is neither assignment of error nor allegation of fact in support of any justiciable claim at best petitioner's arguments amount to nothing more than tax_protester rhetoric and legalistic gibberish as demonstrated by the passages from those documents that we have quoted above see 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir the court's orders dated date and date provided petitioner with opportunities to assign error and allege specific facts concerning his liability for the taxable years in issue unfortunately petitioner failed to properly respond to the court's orders rather petitioner elected to continue to proceed with time-worn tax_protester rhetoric see abrams v commissioner supra rowlee v commissioner supra mccoy v commissioner supra karlin v commissioner tcmemo_1990_496 we see no need to catalog petitioner's contentions and painstakingly address them we have dealt with many of them before e g nieman v commissioner tcmemo_1993_533 solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_1391 7th cir moreover as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir the short answer to petitioner's arguments is that he is not exempt from federal_income_tax or from the imposition of appropriate additions to tax see abrams v commissioner supra pincite because petitioner's pleadings do not state a claim upon which relief can be granted we shall grant respondent's motion to dismiss see 747_f2d_478 8th cir we turn now on our own motion to the award of a penalty against petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioner was never interested in disputing the merits of either the deficiencies in income taxes or the additions to tax as determined by respondent in the notices of deficiency rather the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse his own misguided views a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner's position as set forth in the petition and amended petition and as amplified by his rule c statement consists solely of tax_protester rhetoric and legalistic gibberish based on well-established law petitioner's position is frivolous and groundless we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies were delayed under the circumstances herein a penalty is warranted under sec_6673 in view of the foregoing we will sua sponte exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure coleman v commissioner supra pincite crain v commissioner supra pincite8 coulter v commissioner 82_tc_580 82_tc_403 in order to reflect the foregoing an order and decision will be entered granting respondent's motion to dismiss and imposing a penalty upon petitioner pursuant to sec_6673
